70 F.3d 113
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lloyd Lee WILLIAMS, Defendant-Appellant.
No. 95-6979.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1995.Decided Nov. 17, 1995.

Lloyd Lee Williams, Appellant Pro Se.  Jean Barrett Hudson, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's dismissal without prejudice of his motion to vacate sentence filed under 28 U.S.C. Sec. 2255 (1988).  We dismiss the appeal for lack of jurisdiction.  An appellant may not appeal the dismissal of his action without prejudice unless the grounds for dismissal clearly indicate that no amendment in the motion could cure the defects in appellant's case.  See Domino Sugar v. Sugar Workers Local 392, 10 F.3d 1064, 1067 (4th Cir.1993).  Appellant's primary complaint is that his criminal conviction violated the Double Jeopardy Clause because a prior, related forfeiture proceeding was penal in nature.  The district court dismissed this claim because it found that the Clause does not bar civil forfeiture proceedings where the property forfeited was the instrument or proceeds of criminal activity.  Appellant then alleged in his notice of appeal that the forfeiture involved money which was not an instrument or proceed of criminal activity.  The grounds for dismissal fail to clearly indicate that such an amendment to the motion would not cure the defects in Appellant's claim.  Accordingly, the appeal must be dismissed under Domino Sugar.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED